Citation Nr: 0530737	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  01-07 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for residuals of a right (dominant) shoulder injury.  

2.  Entitlement to a disability rating higher than 50 percent 
for post-traumatic stress disorder (PTSD).  

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:  Disabled American Veterans 



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2001, the RO 
granted an increased rating from 30 to 50 percent for PTSD 
effective from October 30, 2000.  At the same time, the RO 
denied a rating in excess of 20 percent for residuals of a 
right shoulder injury and also denied the claim for a TDIU.  

This matter was initially before the Board in November 2001, 
at which time the case was remanded for development.


FINDINGS OF FACT

1.  Residuals of a right shoulder injury (traumatic 
arthritis, coracoclavicular ligament (dominant)) include 
arthritic changes, slight tenderness of the acromioclavicular 
joint region, a nontender prominence of the distal clavicle, 
and slight limitation of motion with pain on abduction and 
internal rotation.

2.  Manifestations of the veteran's service-connected PTSD 
disability include intrusive recollections and dreams, 
flashbacks, anxiety, anger, difficulty concentrating, 
depression, and an inability to meet responsibilities, as 
well as a need for medication and ongoing therapy.

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment consistent with his 
education and work experience.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
greater than 20 percent for residuals of a right (dominant) 
shoulder injury have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Code 5201 (2005).

2.  The criteria for a disability rating greater than 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2005).

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b)(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in July 
2004, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The July 2004 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in April 2001.  Notice fully complying the provisions of the 
VCAA was not provided to the veteran until July 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
November 1998 adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  VA examinations to address the questions at issue have 
been conducted. For the reasons set forth above, and given 
the facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Scharlach 
v. Derwinski, 1 Vet. App. 589 (1991).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Dilaca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Residuals of a right shoulder injury have been rated by the 
RO under the provisions of Diagnostic Code 5201.  Under 
Diagnostic Code 5201, a rating of 20 percent is warranted 
where the limitation of motion of the arm is at shoulder 
level.  A rating of 30 percent is warranted where the 
limitation of motion of the arm is midway between side and 
shoulder level.  A rating of 40 percent is warranted where 
the limitation of motion of the arm is 25 degrees from side.  

A 50 percent evaluation is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

To warrant a 70 percent evaluation under this diagnostic 
code, the veteran must provide evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.

A rating of 100 percent for PTSD is warranted in those 
situations in which the veteran's mental disability rises to 
a state of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.
 
VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).


Analysis

It is the veteran's assertion that the present 20 percent 
evaluation assigned for the residuals of a right shoulder 
injury does not properly reflect the degree of functional 
impairment due to this condition. The report of a December 
2000 VA orthopedic examination and other relevant medical 
records indicates that the right shoulder injury residuals 
include arthritic changes, slight tenderness of the 
acromioclavicular joint region, a nontender prominence of the 
distal clavicle, and slight limitation of motion with pain on 
abduction and internal rotation. Under Diagnostic Code 5201, 
range of motion of the right shoulder would have to be 
limited to midway between side and shoulder level for 
assignment of the next higher schedular rating of 30 percent. 
On VA examination in December 2000, however, left shoulder 
flexion was to 170 degrees and abduction was to 120 degrees.  
It is clear the veteran has range of motion of the right 
shoulder above shoulder level, and thus does not warrant an 
evaluation in excess of 20 percent for this disability.

The Board also has considered assigning an increased rating 
for functional impairment due to pain, but concludes that it 
is not warranted given that there is limited limitation of 
motion of the right shoulder, and no deficits in motor 
strength, atrophy, or other indication that the veteran's 
disability plays an appreciable role in functional use of the 
right upper extremity.  38 C.F.R. §§ 4.40, 4,45; Dilaca v. 
Brown, 8 Vet. App. 202 (1995).
        
Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  

The veteran also contends that the severity of his service-
connected PTSD warrants a higher disability rating.  In 
reaching its decision, The Board has taken into account all 
of the pertinent evidence of record, including VA treatment 
records dated through November 2004,  and the report of a VA 
psychiatric examination in December 2000. 
	
A review of the evidence shows that the principal symptoms of 
the service-connected PTSD include intrusive recollections 
and dreams, flashbacks, anxiety, anger, difficulty 
concentrating, depression, and an inability to meet 
responsibilities, as well as a need for medication and 
ongoing therapy. In December 2000, the veteran's Global 
Assessment of Functioning (GAF) score was 50. (A GAF of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)).  

Given the extent and severity of the reported symptoms of the 
veteran's PTSD, the Board finds that the current 50 percent 
evaluation appropriately reflects the degree of functional 
impairment due to this disability. Symptoms such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike situation); and inability to establish and 
maintain effective relationships which would warrant the next 
higher evaluation of 70 percent are not documented. Again, 
the evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The veteran's only service-connected disabilities are PTSD 
and the residuals of a right shoulder injury, rated in 
combination as 60 percent disabling. Thus, the veteran does 
not meet the minimum schedular requirements for a total 
rating due to individual unemployability under 38 C.F.R. § 
4.16(a).  The Board must consider under 38 C.F.R. § 4.16(b), 
however, whether the veteran's service-connected disabilities 
prevent him from engaging in substantially gainful employment 
(i.e., work which is more than marginal, that permits the 
individual to earn a "living wage").  Moore v. Derwinski, 1 
Vet. App. 356 (1991).  For a veteran to prevail on a claim 
for a total compensation rating based on individual 
unemployability, the record must reflect some factor which 
takes this case outside the norm.  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).


In the opinion of the Board, based on the examination 
findings discussed above, the service-connected residuals of 
a right shoulder injury is not productive of significant 
functional impairment. PTSD is more disabling, as reflected 
by the 50 percent evaluation now assigned. At the time of the 
December 2000 VA psychiatric examination, the veteran was 
working in the X-ray department at a hospital, a position he 
held at least through April 2001. A VA outpatient record 
indicates that as of March 2002 he was employed as a night 
cashier. The veteran has reported that he has 2 years of 
college education. In view of the veteran's education and 
recent work experience, and the nature of the service-
connected disabilities, the Board concludes that the veteran 
would not be precluded from earning a living wage solely 
because of the service-connected disabilities. The Board 
observes that the veteran has degenerative disc disease of 
the cervical spine and other nonservice-connected conditions 
which impact on his ability to work, but which cannot be 
taken into account in this determination.

The preponderance of the evidence is against a finding that 
the veteran's service-connected disabilities in and of 
themselves render him unable to obtain and retain 
substantially gainful employment.  It follows that the 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107(b).















ORDER

Entitlement to a disability rating higher than 20 percent for 
residuals of a right (dominant) shoulder injury is denied.  

Entitlement to a disability rating higher than 50 percent for 
PTSD is denied.  

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


